Citation Nr: 1017896	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  04-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected skin disability, prior to January 4, 2008.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to 
December 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision in which the RO, inter 
alia, denied the Veteran's claim for a compensable rating for 
service-connected skin disability.  In January 2004, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in April 2004, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2004.

In June 2007, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C. for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC awarded a 30 percent rating, effective June 9, 2008, 
but denied a compensable rating prior to that date (as 
reflected in a November 2008 rating decision and a November 
2008 supplemental SOC (SSOC)) and returned the appeal to the 
Board for further appellate consideration.

In March 2009, the Board noted that, in a December 2008 
statement, the Veteran indicated that he was satisfied with a 
30 percent rating, but wanted the 30 percent rating prior to 
June 9, 2008.  Hence, the Board characterized the appeal as 
encompassing only the matter of a compensable rating for skin 
disability prior to June 9, 2008, and remanded this matter to 
the RO, via the AMC, for further action.  After accomplishing 
the requested action, the RO awarded a 30 percent rating for 
skin disability, effective January 4, 2008 (as reflected in a 
February 2010 rating decision and a February 2010 SSOC) and 
returned the appeal to the Board.

A veteran is presumed to seek the maximum available benefit 
for disability.  See Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As 
noted, the RO awarded the 30 percent rating back to January 
4, 2008.  However, inasmuch as a compensable rating for skin 
disability is potentially assignable prior to that date, the 
Board has characterized the appeal as encompassing this 
matter.  Also as reflected on the title page, the Board finds 
that-notwithstanding the Veteran's December 2008 statement-
the appeal now also appears to encompass the matter of the 
Veteran's entitlement to a rating greater than 30 percent for 
the service-connected skin disability, given the 
representative's February 2010 Written Brief Presentation 
(addressed below).

The Board's decision on the matter of the Veteran's 
entitlement to a compensable rating for skin disability prior 
to January 4, 2008 is set forth below.  The matter of rating 
in excess of 30 percent for service-connected skin disability 
is addressed in the remand following the order; this matter 
is being remanded to the RO, via the AMC, for further action.  
VA will notify the Veteran when further action, on his part, 
is warranted.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the February 2003 claim for increase, prior 
to January 4, 2008, the Veteran's service-connected skin 
disability involved an area covering less than five percent 
of the exposed areas affected, and required no more than the 
use of topical corticosteroid therapy.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
skin disability, prior to January 4, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7816 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an April 2003 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for an 
increased rating for service-connected skin disability, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The September 2003 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the April 2003 letter.  

Post rating, a November 2007 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the November 2007 letter, 
and opportunity for the Veteran to respond, the November 2008 
and February 2010 supplemental SOCs (SSOCs) reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA treatment records, and the reports of August 2003, January 
2008, and June 2008 VA examinations.  Also of record and 
considered in connection with this matter are various written 
documents provided by the Veteran, and by his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record  in connection with the 
claim for a compensable rating for skin disability, prior to 
January 4, 2008, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   

Here, as indicated above, pertinent to the current, February 
2003 claim for increase, the RO has already assigned staged 
ratings for the Veteran's service-connected psychiatric 
disability; hence, the Board must now consider the propriety 
of the ratings at those stages, as well as whether any 
further staged rating of the disability under consideration 
is warranted.  Also as indicated, the only matter now before 
the Board is the Veterans entitlement to a compensable rating 
for service-connected skin disability prior to January 4, 
2008.  

The ratings for the Veteran's skin disability-first 
characterized as psoriasis, and later recharacterized as 
seborrheic dermatitis-have been assigned under Diagnostic 
Code 7816, for rating  psoriasis.  Under that diagnostic 
code, psoriasis  affecting less than five percent of the 
entire body or exposed areas affected, and; no more than 
topical therapy required during the past 12-month period 
warrants a noncompensable rating.  Psoriasis affecting at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period, warrants a 10 percent rating.  A 30 percent 
rating requires that 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas be affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs be required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent rating requires more than 40 percent of the entire 
body or more than 40 percent of exposed areas be affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7816.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, prior to January 4, 
2008, a compensable rating for the Veteran's service-
connected skin disability is not warranted. 

The only medical evidence including sufficient findings to 
assess the severity of the Veteran's service-connected skin 
disability during this time frame is the report of an August 
2003 VA examination.  The VA examiner noted that the Veteran 
developed psoriasis in a small patch approximately one 
centimeter by one centimeter on the temple area of the right 
side of the head, just behind the hairline.  He also 
developed another patch approximately two inches by two 
inches just below the hairline on the frontal aspect of the 
scalp and another area just behind the hairline at the left 
temple area.  Another small area, approximately two 
centimeters by two centimeters, was found on the mid-chest.  
The Veteran described using Ketoconazole shampoo on a weekly 
basis, which decreased the thickness of the skin, although 
the Veteran still had some dry, pearly white scaling on those 
aforementioned patches.  The patch on the anterior chest was 
described as quiescent at the time of the exam.  The Veteran 
described itching and burning at times, providing a minimal 
amount of physical impairment.  The areas were described as 
stable, with no progression over the past four or five years.  
The Veteran was not using a topical medication at the time, 
but when needed, he used a topical steroid preparation.

Thus, for the period prior to January 4, 2008,  the pertinent 
medical evidence does not establish that the skin disability 
involved at least five percent of the entire body or exposed 
areas affected, or; any use of intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs, so 
as to warrant a compensable rating under Diagnostic Code 
7816.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability during this 
period, but finds that no other diagnostic code provides a 
basis for higher rating.  In this regard, the medical 
evidence does not support a finding that, prior to January 4, 
2008, the service-connected skin disability resulted in 
disfigurement of the head, face or neck; or that rating this 
disability as a scar would be appropriate.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805.  The Board further notes 
that, for the time frame indicated, the disability was not 
shown to involve any factors that warrant evaluation under 
any other provision of VA's rating's rating schedule.

For all the foregoing reasons, the claim for a compensable 
rating for service-connected skin disability, prior to 
January 4, 2008, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An increased (compensable) rating for service-connected skin 
disability, prior to January 4, 2008, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted  

As previously noted, after the RO's award of a 30 percent 
rating for the Veteran's service-connected skin disability 
(first awarded from June 9, 2008, and later from January 4, 
2008), the Veteran indicated his satisfaction with the 30 
percent rating assigned.  However, in an April 2010 Written 
Brief Presentation-also during the pendency of this appeal-
the Veteran's representative argued that the Veteran's 
disability has progressively increased in severity, and the 
Veteran is entitled to a rating in excess of 30 percent.  

Thus, the Board finds that -notwithstanding the Veteran's 
December 2008 statement-the appeal now appears to also 
encompass the matter of the Veteran's entitlement to a rating 
greater than 30 percent for the service-connected skin 
disability.  Moreover, the Board construes the 
representative's argument as indicating a worsening of the 
disability since the Veteran last underwent VA Compensation 
and Pension examination in June 2008.  

To ensure that the record includes sufficient medical 
evidence to properly consider the propriety of the 30 percent 
rating currently assigned, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability on appeal.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide a veteran with a thorough and contemporaneous medical 
examination).

Accordingly, the RO should arrange for the Veteran to undergo 
VA dermatology examination, by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Syracuse, New York, dated from 
February 2003 to February 2009.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain from the above-noted facility all 
outstanding records of VA treatment and/or evaluation of the 
Veteran since February 2009.  The RO should follow the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim on the merits should include 
whether consideration of any further "staged" rating of the 
disability is warranted 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
SyracuseVAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran, since February 2009.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should furnish to the Veteran 
and his representative a letter requesting 
that the Veteran provide additional 
information and/or evidence pertinent to 
the claim on appeal.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
a reasonable time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo VA 
dermatology examination by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests, 
studies, and consultations should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The examiner should render findings 
responsive to the applicable criteria for 
rating the service-connected skin 
disability, specifically identifying the 
areas of the body affected by dermatitis, 
as well as the percentage of the entire 
body, and the percentage of the exposed 
areas affected.  The physician should also 
clearly indicate whether the disability 
requires the use of systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs, and, if so, the 
frequency of such use during the prior 12-
month period.

Further, based on examination findings and 
consideration of the Veteran's documented 
history and assertions, the physician 
should provide comment as to whether the 
Veteran has any scarring or disfigurement 
of the head, face, or neck associated with 
his service-connected skin disability. 

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten 
report).

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for increase in light 
of pertinent evidence and legal authority 
(to include discussion of whether further 
"staged" rating of the disability, 
pursuant to Hart (cited to above) is 
appropriate).

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


